Citation Nr: 1747734	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for renal cancer.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1994, November 2003 to May 2005, and August 2008 to September 2009, with additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in July 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Renal Cancer

The Veteran has claimed that he developed renal cancer after his second period of active service from November 2003 to May 2005.  A review of the Veteran's post service outpatient treatment records reveals that he was shown with a cystic mass in lower pole of left kidney, likely carcinoma, hypodense lesions in liver and left flank pain for 1 month in June 2008.  A left renal mass and nephrectomy on July 16, 2008 is documented in Valley Medical Center records.  The Veteran has been followed for renal carcinoma since that time.

In particular, the Veteran has claimed that he first began experiencing lower left flank pain in 2005 during his November 2003 to May 2005 period of service.  A review of service treatment records shows that the Veteran was assessed with left hemipelvic calcifications, likely representing phleboliths or uretoliths, in March 2005. The Veteran testified at his July 2017 Board hearing that, after leaving active duty in May 2005, he finally went to a private doctor who was able to diagnose and treat the renal carcinoma.  The Veteran contends that his complaints and treatment during his November 2003 to May 2005 period of service were the onset of his currently diagnosed renal carcinoma.  Alternatively, the Veteran also testified at his July 2017 Board hearing that he believes that his August 2008 to September 2009 period of service may have aggravated his renal carcinoma beyond its natural progression, as he described increasing symptoms of pain during that period.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with an initial VA examination in May 2011, in which no etiology opinion was provided, and a subsequent VA examination with opinion in October 2014.  Both examinations established that the Veteran was initially diagnosed with renal carcinoma in 2008 and had received treatment for residuals since that time.  The October 2014 VA examiner opined that the Veteran's renal carcinoma was less likely than not caused by or incurred in military service because any symptoms of which he complained during his initial March 1981 to February 1994 period of active service would not account for such a delayed onset of the actual diagnosis of renal carcinoma in 2008.  The VA examiner further stated that, had the renal carcinoma been present or had onset at that time, it would have produced more noticeable symptoms and required imminent treatment.

While the Board finds that the VA examiner's opinion with regard to the Veteran's initial March 1981 to February 1994 period of active service, it should be noted that the RO had specifically requested that the VA examiner consider and discuss the Veteran's complaints and treatment for his lower left flank and hemipelvic calcifications during his November 2003 to May 2005 period of service.  There is no indication that such was considered.  Being that this period of service is actually the crux of the Veteran's contention, the Board finds that this should be addressed by the VA examiner and adequately considered.  Therefore the Veteran's claims file should be returned to the October 2014 VA examiner for an addendum opinion.

Additionally, in light of the Veteran's July 2017 hearing testimony, the Board also finds that the VA examiner should consider and discuss the Veteran's theory of aggravation of the renal carcinoma during his August 2008 to September 2009 period of service.  

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea was incurred in military service.  In this regard, the Veteran testified at his July 2017 Board hearing that he first began experiencing sleep difficulties in the 1980s during his first period of active service.  The Veteran further testified that, despite complaining to medical personnel during service, he was turned away and not assessed or treated.  As a result, the Veteran did not receive his first diagnosis via polysomnogram until 2000, after he had left active duty and was finally able to see a private physician.  A review of medical records reveals that the Veteran has received continuous treatment, to include using a continuous positive airway pressure (CPAP) machine, since that time.  The Veteran contends that these early symptoms were the precursor of his now diagnosed sleep apnea.  

The Veteran has not been provided with a VA examination for this condition.  As the Veteran has a currently diagnosed disability, his descriptions of experiencing the onset of symptoms in his first period of active military service should be considered by a medical professional to determine if there is an actual nexus between these complaints and current disability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's claims file should be provided to the VA examiner who conducted the October 2014 VA examination for an addendum opinion. If that VA examiner is no longer available, the matter should be forwarded to a VA examiner of like skill and qualification.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current renal cancer had its onset in service.  In particular, the VA examiner must consider and discuss the Veteran's service treatment records for his second period of active service from November 2003 to May 2005, to specifically include when the Veteran was assessed with left hemipelvic calcifications, likely representing phleboliths or uretoliths, in March 2005.  

The examiner also should address whether the Veteran's renal cancer was aggravated beyond its natural progression during the Veteran's active service from August 2008 to August 2009. 

The examiner should provide a rationale for all opinions.

2. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his sleep apnea. The electronic claims file should be made available to the examiner.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service.  In offering the opinion, the examiner should consider and discuss the Veteran's reports of sleep difficulties during his 1981-1994 period of service.  

The examiner should provide a rationale for all opinions.

3. After completing the above actions, the appeal should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




